Filed 2/11/16 Melanie R. v. Superior Court CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

MELANIE R.,
                                                                                           F072681
         Petitioner,
                                                                            (Super. Ct. No. 14CEJ300252)
                   v.

THE SUPERIOR COURT OF FRESNO                                                             OPINION
COUNTY,

         Respondent;

FRESNO COUNTY DEPARTMENT OF
SOCIAL SERVICES,

         Real Party in Interest.



                                                   THE COURT*
         ORIGINAL PROCEEDING; petition for extraordinary writ review. Brian M.
Arax, Judge.
         Melanie R., in pro. per., for Petitioner.
         No appearance for Respondent.
         Daniel C. Cederborg, County Counsel, and Brent C. Woodward, Deputy County
Counsel, for Real Party in Interest.
                                                        -ooOoo-



*        Before Levy, Acting P.J., Gomes, J. and Franson, J.
       Melanie R. (mother) in propria persona seeks extraordinary writ relief from the
juvenile court’s orders issued at a contested 12-month review hearing (Welf. & Inst.,
§ 366.21, subd. (f))1 terminating her reunification services and setting a section 366.26
hearing as to her 21-month-old daughter Aaliyah. She contends the juvenile court did not
recognize the efforts she made to complete her reunification services. She does not,
however, articulate a claim of juvenile court error. Consequently, we dismiss the writ
petition as facially inadequate. (Cal. Rules of Court, rules 8.450 & 8.452.)
                    PROCEDURAL AND FACTUAL SUMMARY
       Dependency proceedings were initiated in August 2014, when the Fresno County
Department of Social Services (department) removed then four-month-old Aaliyah from
the custody of her parents, mother and Joe, because of their ongoing domestic violence.
Several weeks before, Joe was arrested after he hit mother in the face with a cell phone in
his hand and on the legs with a broom. Mother was advised to get a restraining order and
file for custody. Instead, she allowed Joe to return home after he was released from jail.
Mother explained to the social worker that Joe had changed and promised never to hit her
again. Mother’s refusal to protect Aaliyah prompted the social worker to take Aaliyah
into protective custody and file a dependency petition on her behalf. The department
placed Aaliyah in foster care.
       The juvenile court exercised its dependency jurisdiction over Aaliyah and ordered
mother and Joe to participate in parenting classes and in mental health and domestic
violence counseling. The court also ordered supervised visitation.
       In March 2015, at the six-month review hearing, the juvenile court found that
mother had made significant progress in completing her services plan objectives and that
Joe had made moderate to significant progress. According to the department’s report for


1      All statutory references are to the Welfare and Institutions Code.


                                             2
the hearing, mother was participating in a parenting program and individual mental health
counseling. In addition, she had completed 16 of the 26 required sessions to complete a
domestic violence program. Joe had completed a parenting program, was participating in
weekly mental health counseling, and in a 52-week batterer’s treatment program. Given
their progress, the juvenile court continued their reunification services to the 12-month
review hearing, which it set for August 2015. The court also granted liberal visitation for
mother and unsupervised visits for Joe.
       Over the next several months, mother and Joe continued to have contact. In
March 2015, Joe was arrested for domestic violence and mother allowed him
unauthorized contact with Aaliyah. In May, mother met Joe at a Wal-Mart to buy him
some groceries. They got into an argument and he punched her in the face, causing her
lip to bleed. In early June 2015, at approximately 2 a.m., mother contacted the police to
report that Joe was walking to her apartment and threatened to kill her by beating her up
when he got there. He was arrested less than a mile away.
       In October 2015, the juvenile court conducted a contested 12-month review
hearing on the department’s recommendation to terminate mother’s and Joe’s
reunification services. Mother had completed her domestic violence program but,
according to the social worker, could not articulate what she had learned in her classes.
In addition, she had not shown that she could protect herself or Aaliyah. At the
conclusion of the hearing, the juvenile court terminated mother’s and Joe’s reunification
services and set a section 366.26 hearing.
       This petition ensued.
                                      DISCUSSION
       Mother contends the juvenile court did not recognize the efforts she made toward
completing her reunification services. She recognizes her mistake in communicating
with Joe and asks for a chance to be a mother to Aaliyah. To that end, mother asks this
court to issue a writ directing the juvenile court to vacate the section 366.26 hearing and

                                             3
return Aaliyah to her custody, or alternatively, to continue reunification services. We
conclude that her petition is inadequate for our review as we now explain.
       California Rules of Court, rules 8.450-8.452 set forth guidelines pertaining to
extraordinary writ petitions. The purpose of these writ petitions is to allow the appellate
court to achieve a substantive and meritorious review of the juvenile court’s orders and
findings issued at the setting hearing in advance of the section 366.26 hearing. (§ 366.26,
subd. (l)(4).)
       California Rules of Court, rule 8.452 sets forth the content requirements for an
extraordinary writ petition. It requires the petitioner to set forth legal arguments with
citation to the appellate record. (Cal. Rules of Court, rule 8.452(b).) In keeping with the
dictate of California Rules of Court, rule 8.452(a)(1), we liberally construe writ petitions
in favor of their adequacy recognizing that a parent representing him or herself is not
trained in the law. Nevertheless, the petitioner must at least articulate a claim of error
and support it by citations to the record. Failure to do so renders the petition inadequate
in its content and we will not independently review the record for possible error. (In re
Sade C. (1996) 13 Cal.4th 952, 994.)
       Here, mother merely asserts that the juvenile court did not give sufficient weight
to the effort she made in completing her classes. However, she does not point to a
specific ruling or finding of the court that she claims is error. Consequently, her petition
is inadequate in its content.
       That said, the two rulings that gave rise to the juvenile court’s order setting a
section 366.26 hearing were its findings that Aaliyah could not be returned to mother’s
custody and that there was not a substantial probability she could be returned to mother
by the 18-month review hearing, which would have been conducted in February 2016.
According to the record, both of these findings were based on mother’s failure to protect
herself and Aaliyah from Joe. First, the juvenile court found it would be detrimental to
return Aaliyah to mother’s custody at the time of the contested 12-month review hearing

                                              4
because she maintained a relationship with Joe. Further, the court found there was not a
substantial probability Aaliyah could be returned to mother within another three months
because mother had not made significant progress in resolving the problem that led to
Aaliyah’s removal (domestic violence) and demonstrated the capacity and ability to
safely parent her. (§ 366.21, subd. (g)(1).)
       Contrary to mother’s assertion, the juvenile court did recognize that she completed
her programs. The problem was that she continued to engage with Joe in domestic
violence despite having completed a domestic violence program. That signaled to the
court that she had not truly learned to avoid and disengage herself from violent situations
and was not likely to do so in the short time left.
       We conclude the writ petition is inadequate for our review and dismiss it.
                                      DISPOSITION
       The petition for extraordinary writ is dismissed. This opinion is final forthwith as
to this court.




                                               5